40 So.3d 1078 (2010)
Kevin HOPEL
v.
LIBERTY MUTUAL and Crescent Directional Drilling, L.P.
No. 09-CA-1101.
Court of Appeal of Louisiana, Fifth Circuit.
May 25, 2010.
*1079 Leo J. Palazzo, David D. Bravo, Palazzo Law Firm, Gretna, LA, for Plaintiff/Appellant.
Philip J. Borne, Nicholas Arnold, Christovich & Kearney, LLP, New Orleans, LA, for Defendant/Appellee.
Panel composed of Judges MARION F. EDWARDS, WALTER J. ROTHSCHILD, and JUDE G. GRAVOIS.
MARION F. EDWARDS, Judge.
Plaintiff/appellant, Kevin Hopel ("Hopel"), appeals a judgment of the Office of Workers' Compensation that granted an Exception of Lack of Subject Matter Jurisdiction. Hopel filed a claim for compensation in Jefferson Parish, alleging that he was injured in the course and scope of his employment with Crescent Directional Drilling, L.P. ("Crescent"). Crescent is domiciled in Houston, Texas. Hopel is a resident of Jefferson Parish.
Hopel was working in Texas at the time of his accident. In response to Crescent's Exception, he averred that the contract of employment was confected in Louisiana. Following a hearing, the judge granted the exception.
Hopel, Landon Lyons ("Lyons"), and Todd Thayer ("Thayer") were friends. Lyons was an employee of Crescent and the son of its owner. Thayer was the coordinator of the newly formed Measurement While Drilling ("MWD") Department of Crescent. According to Hopel's testimony at the hearing on the exception, Lyons contacted him in 2006 to see if he was interested in working in the MWD department. At that time, Hopel had just begun a contract job with another employer, which was to last about ten months to one year. Hopel was interested in a job with Crescent and was told to stay in touch. As his job was winding down, Hopel contacted Thayer in October of 2006, and he was told that there was nothing available at that time. Hopel was told to keep in touch and sent his resume to Crescent.
In March of 2007, Lyons got married in Louisiana, and both Thayer and Hopel were in attendance. Thayer and Hopel discussed the position at that time, and he was advised that there would be an opening soon. Later, Thayer telephoned Hopel in Louisiana and advised him to come to *1080 Houston on March 30, 2007. Hopel testified Thayer had been telling him that, as soon as there was an opening, he would be given a job. According to Hopel, the call from Thayer was actually a job offer that he accepted at that time because he was told he would be working in the shop for training. Hopel was told to pack a bag, that he had to complete his paperwork, and then he would be in training for a week or so. In Houston on March 30, Hopel did not actually "interview" with Thayer, but Thayer gave him forms to fill out for insurance, taxes, etc. Thayer told him he had to get the paperwork done so that the job benefits, such as insurance, would begin on April 1. Hopel had his first day of work the Monday following March 30.
Several employment-related forms signed by Hopel indicate that the date of his hire was March 30, 2007.
In his deposition, Thayer testified that, when an opening became available, he telephoned Hopel and advised him to pack his bags, because if he were to be hired, he would start to work that week. If Hopel were hired and the paperwork completed before April 1, he would be covered by insurance for the month of April. Prior to Hopel's arrival, Thayer had told his supervisor, Raulie Pederson ("Pederson"), that he had a friend coming in that would be a good fit. Pederson asked Thayer to bring Hopel in and, if the interview went well, to hire him. Thayer had been hiring people, with Pederson's authorization, for about six months. Thayer had "a strong opinion" that he would hire Hopel. No one is hired without an interview. Hopel interviewed with Thayer, who discussed the job requirements with him. After the interview, he was hired. Thayer had not offered the job to Hopel prior to the March 30 meeting, but he had told Hopel that, when there was an opening, he would call Hopel for an interview. Hopel was reimbursed for his travel to Houston on March 30.
In his deposition, Pederson testified that he was the vice president of the MWD division of Crescent. MWD employees do not have to fill out employment applications before getting a job but used networking skills to find employees. Thayer does not have authority to hire anyone without Pederson's approval, but he can administer the hiring process. Thayer would interview everyone brought in to hire. On March 30, Pederson gave Thayer approval to hire Hopel. There was no written approval. Passing a drug screening was a condition of employment. Prior to that date, he gave Thayer permission to bring Hopel in for an interview. It is not uncommon for candidates to travel to the corporate office and be compensated for their expenses if they pass the drug screening and become employed. An employee is officially hired when his effective date shows up and when his pre-employment drug screening comes back negative.
The applicable law is La. R.S. 23:1035.1:
(1) If an employee, while working outside the territorial limits of this state, suffers an injury on account of which he, or in the event of his death, his dependents, would have been entitled to the benefits provided by this Chapter had such injury occurred within this state, such employee, or in the event of his death resulting from such injury, his dependents, shall be entitled to the benefits provided by this Chapter, provided that at the time of such injury
(a) his employment is principally localized in this state, or
(b) he is working under a contract of hire made in this state.
In determining whether a contract of hire should be regarded as a Louisiana *1081 contract or that of another state in workers' compensation cases, it is well settled that the parties' intent should be paramount.[1] Some of the factors to be considered in determining the parties' intent include the domicile of the parties, the nature of the work to be done, and the place where the employment was initiated.[2] Appellate review of the OWC judge's findings is subject to the manifest error or clearly wrong standard of review.[3] Thus, where there is a conflict in the testimony, reasonable evaluations of credibility and reasonable inferences of fact should not be disturbed upon review, even though the appellate court may feel that its own evaluations and inferences are as reasonable.[4] The issue to be resolved by the reviewing court is not whether the trier of fact was right or wrong, but whether the factfinder's conclusion was a reasonable one. Thus, where two permissible views of the evidence exist, the factfinder's choice between them cannot be manifestly erroneous or clearly wrong.[5] Only where the documents or objective evidence so contradict a witness' story, or the story itself is so internally inconsistent or implausible on its face that a reasonable factfinder would not credit a witness' story, may the court of appeal find manifest error, even in a finding purportedly based upon a credibility determination.[6]
It is not argued that Hopel's employment was principally located in this state. Therefore, the sole issue before us on appeal is whether or not the contract for hire was confected in Louisiana so as to trigger jurisdiction under the Louisiana Workers' Compensation Law.
In the present case, Hopel was solicited for employment by Lyons in 2006, but he was not available and did not accept at that time. Hopel later contacted Thayer and sent his resume, but no employment was offered at that time. Later, in Louisiana, Hopel was informed that there would be an opening, and later, from Texas, Thayer contacted Hopel to come to Houston. Hopel contends the call was a job offer, which he accepted. The testimony of both Thayer and Pederson indicate that the call was an offer to interview for the position, although Thayer strongly believed Hopel would be hired. Thayer did not have authority to hire without approval from Pederson. All paperwork was completed in Houston on March 30, after Hopel's arrival in Texas. Hopel did not begin work until the following Monday, following completion of the forms and the results of his drug test. His expenses were paid for because he was hired.
There is nothing in the testimony of either Thayer or Pederson to indicate that there was any intention to hire Hopel over the telephone, nor do we find that Thayer had authority to do so. The trial court apparently concluded that the job was not offered to Hopel over the telephone. On review, we find that determination was reasonable, and we perceive no manifest *1082 error. Hopel was not working under a contract for hire made in Louisiana.
For the foregoing reasons, the judgment granting the Exception of Lack of Subject Matter Jurisdiction is affirmed.
AFFIRMED.
NOTES
[1]  Petticrew v. Abacus Capital Corp./North Am. Kiln Serv., Inc. & LWCC, 07-405 (La.App. 5 Cir. 12/11/07), 974 So.2d 692, writ not considered, 08-0089 (La.3/7/08), 977 So.2d 914 (citing Parr v. U.S. Exp. Enterprises, Inc., 06-320 (La.App. 5 Cir. 10/31/06), 946 So.2d 178).
[2]  Id.
[3]  Petticrew, supra (citing Alexander v. Pellerin Marble & Granite, 93-1698 (La.1/14/94), 630 So.2d 706).
[4]  Robinson v. Doe, 02-0258 (La.App. 5 Cir. 9/30/02), 829 So.2d 577, 579 (citations omitted).
[5]  Id.
[6]  Id.